Case 2:18-cv-00491-JRG-RSP Document 40 Filed 06/05/19 Page 1 of 6 PageID #: 881



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

 UNILOC 2017 LLC ET AL                             §
      v.                                           §
                                                   §          Case No. 2:18-cv-491-JRG-RSP
 GOOGLE LLC                                        §
                                                   §

                                  DOCKET CONTROL ORDER

        In accordance with the scheduling conference held in this case, it is hereby ORDERED

 that the following schedule of deadlines is in effect until further order of this Court:

  August 17, 2020             *Jury Selection – 9:00 a.m. in Marshall, Texas


  July 7, 2020                *Pretrial Conference – 1:30 p.m. in Marshall, Texas before Judge
                              Roy Payne

  July 6, 2020                *Notify Deputy Clerk in Charge regarding the date and time by
                              which juror questionnaires shall be presented to accompany by jury
                              summons if the Parties desire to avail themselves the benefit of using
                              juror questionnaires1

  July 6, 2020                *Notify Court of Agreements Reached During Meet and Confer

                              The parties are ordered to meet and confer on any outstanding
                              objections or motions in limine. The parties shall advise the Court of
                              any agreements reached no later than 1:00 p.m. three (3) business
                              days before the pretrial conference.

  July 6, 2020                *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
                              Proposed Verdict Form, Responses to Motions in Limine, Updated
                              Exhibit Lists, Updated Witness Lists, and Updated Deposition
                              Designations




        The Parties are referred to the Court’s Standing Order Regarding Use of Juror
        1

 Questionnaires in Advance of Voir Dire.
Case 2:18-cv-00491-JRG-RSP Document 40 Filed 06/05/19 Page 2 of 6 PageID #: 882




  June 29, 2020             *File Notice of Request for Daily Transcript or Real Time Reporting.

                            If a daily transcript or real time reporting of court proceedings is
                            requested for trial, the party or parties making said request shall file
                            a notice with the Court and e-mail the Court Reporter, Shelly
                            Holmes, at shelly_holmes@txed.uscourts.gov.

  June 22, 2020             File Motions in Limine

                            The parties shall limit their motions in limine to issues that if
                            improperly introduced at trial would be so prejudicial that the Court
                            could not alleviate the prejudice by giving appropriate instructions to
                            the jury.

  June 22, 2020             Serve Objections to Rebuttal Pretrial Disclosures


  June 8, 2020              Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
                            Disclosures

  June 1, 2020              Serve Pretrial Disclosures (Witness List, Deposition Designations,
                            and Exhibit List) by the Party with the Burden of Proof

  May 26, 2020              *Response to Dispositive Motions (including Daubert Motions).
                            Responses to dispositive motions that were filed prior to the
                            dispositive motion deadline, including Daubert Motions, shall be due
                            in accordance with Local Rule CV-7(e), not to exceed the deadline
                            as set forth in this Docket Control Order.2 Motions for Summary
                            Judgment shall comply with Local Rule CV-56.

  May 11, 2020              *File Motions to Strike Expert Testimony (including Daubert
                            Motions)

                            No motion to strike expert testimony (including a Daubert motion)
                            may be filed after this date without leave of the Court.




        2
          The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s
 failure to oppose a motion in the manner prescribed herein creates a presumption that the party
 does not controvert the facts set out by movant and has no evidence to offer in opposition to the
 motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to
 Dispositive Motions, the deadline for Response to Dispositive Motions controls.



                                               -2-
Case 2:18-cv-00491-JRG-RSP Document 40 Filed 06/05/19 Page 3 of 6 PageID #: 883




  May 11, 2020         *File Dispositive Motions

                       No dispositive motion may be filed after this date without leave of
                       the Court.

                       Motions shall comply with Local Rule CV-56 and Local Rule CV-7.
                       Motions to extend page limits will only be granted in exceptional
                       circumstances. Exceptional circumstances require more than
                       agreement among the parties.

  May 11, 2020         Deadline to Complete Expert Discovery


  April 20, 2020       Serve Disclosures for Rebuttal Expert Witnesses


  March 30, 2020       Deadline to Complete Fact Discovery and File Motions to Compel
                       Discovery

  March 30, 2020       Serve Disclosures for Expert Witnesses by the Party with the Burden
                       of Proof

  February 3, 2020     Deadline to Complete Mediation

                       The parties are responsible for ensuring that a mediation report is
                       filed no later than 5 days after the conclusion of mediation.

  January 27, 2020     Comply with P.R. 3-7 (Opinion of Counsel Defenses)


  January 6, 2020      *Claim Construction Hearing – 9:00 a.m. in Marshall, Texas before
                       Judge Roy Payne

  December 23, 2019    *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)


  December 16, 2019    *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)


  December 9, 2019     Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)


  November 25, 2019    Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
                       Submit Technical Tutorials (if any)

                       Good cause must be shown to submit technical tutorials after the
                       deadline to comply with P.R. 4-5(a).



                                         -3-
Case 2:18-cv-00491-JRG-RSP Document 40 Filed 06/05/19 Page 4 of 6 PageID #: 884




  November 25, 2019    Deadline to Substantially Complete Document Production and
                       Exchange Privilege Logs

                       Counsel are expected to make good faith efforts to produce all
                       required documents as soon as they are available and not wait until
                       the substantial completion deadline.

  November 12, 2019    Comply with P.R. 4-4 (Deadline to Complete Claim Construction
                       Discovery)

  November 4, 2019     File Response to Amended Pleadings


  October 21, 2019     *File Amended Pleadings

                       It is not necessary to seek leave of Court to amend pleadings prior to
                       this deadline unless the amendment seeks to assert additional patents.

  October 15, 2019     Comply with P.R. 4-3 (Joint Claim Construction Statement)


  September 23, 2019   Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)


  September 3, 2019    Comply with P.R. 4-1 (Exchange Proposed Claim Terms)


  July 15, 2019        Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)


  June 10, 2019        *File Proposed Protective Order and Comply with Paragraphs 1 & 3
                       of the Discovery Order (Initial and Additional Disclosures)

                       The Proposed Protective Order shall be filed as a separate motion
                       with the caption indicating whether or not the proposed order is
                       opposed in any part.

  June 3, 2019         *File Proposed Docket Control Order and Proposed Discovery Order

                       The Proposed Docket Control Order and Proposed Discovery Order
                       shall be filed as separate motions with the caption indicating whether
                       or not the proposed order is opposed in any part.

  May 28, 2019         Join Additional Parties




                                          -4-
Case 2:18-cv-00491-JRG-RSP Document 40 Filed 06/05/19 Page 5 of 6 PageID #: 885




  May 23, 2019               *File Notice of Mediator


  May 6, 2019                Comply with P.R. 3-1 & 3-2 (Infringement Contentions)

 (*) indicates a deadline that cannot be changed without showing good cause. Good cause is not
 shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

        Notice of Mediator: The parties are to jointly file a notice that identifies the agreed upon
 mediator or indicates that no agreement was reached. If the parties do not reach an agreement, the
 Court will appoint a mediator. The parties should not file a list of mediators to be considered by
 the Court.

         Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
 Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
 the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
 exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
 must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
 business days after briefing has completed. For expert-related motions, complete digital copies of
 the relevant expert report(s) and accompanying exhibits shall submitted on a single flash drive to
 the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
 than the dispositive motion deadline.

         Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
 include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
 the local rules’ normal page limits.

         Motions for Continuance: The following excuses will not warrant a continuance nor
 justify a failure to comply with the discovery deadline:

 (a)    The fact that there are motions for summary judgment or motions to dismiss pending;

 (b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
        unless the other setting was made prior to the date of this order or was made as a special
        provision for the parties in the other case;

 (c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
        was impossible to complete discovery despite their good faith effort to do so.

        Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
 the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
 include a proposed order that lists all of the remaining dates in one column (as above) and the
 proposed changes to each date in an additional adjacent column (if there is no change for a date
 the proposed date column should remain blank or indicate that it is unchanged). In other words,
 the DCO in the proposed order should be complete such that one can clearly see all the remaining


                                                -5-
Case 2:18-cv-00491-JRG-RSP Document 40 Filed 06/05/19 Page 6 of 6 PageID #: 886



 deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
 version of the DCO.

        Proposed DCO: The Parties’ Proposed DCO should also follow the format described
 above under “Amendments to the Docket Control Order (‘DCO’).”
        SIGNED this 3rd day of January, 2012.
        SIGNED this 5th day of June, 2019.




                                                       ____________________________________
                                                       ROY S. PAYNE
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 -6-
